Opinion filed December 13, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00234-CV
                                         __________

            APRIL EVE HAAS F/K/A APRIL EVE OTTO, Appellant
                                 V.
                      MICHAEL OTTO III, Appellee


                            On Appeal from the 42nd District Court

                                    Coleman County, Texas

                                   Trial Court Cause No. 4736


                                          OPINION

       April Eve Haas f/k/a April Eve Otto maintained that certain community real property was
not divided when the trial court entered an agreed decree of divorce; she sought an order of
partition from the trial court. Her former husband, Michael Otto III, took the position that the
trial court did divide the property in the agreed decree of divorce and that, therefore, the trial
court had no jurisdiction over the partition claim. He filed a plea to the jurisdiction, and in it he
asked the trial court to dismiss April’s petition for partition. The trial court agreed with Michael
and dismissed April’s suit for partition. April calls upon us to examine the propriety of the trial
court’s dismissal. We reverse and remand.
       When April and Michael divorced, the agreed decree contained the following provision:
       Other Property Provisions
               The parties also own other real property, whose address is 9747 Highway
       67, Valera, Coleman County, Texas. 164.26 acres total = 162.17 acres (A1279
       RH Overall Survey 24, Abstract #1279 + 2.09 acres (RH Overall Survey 167,
       Abstract 159); house, porch, added slab foundation, other improvements. The
       parties agree to sell the above property at the best possible price. After satisfying
       the mortgage, Michael Otto III agrees to pay April Eve Otto: if the sales price is
       $2,400.00 per acre, a lump sum payment of $80,000.00 at the time of closing and
       an additional $20,000.00 to be paid at $500.00 per month beginning on the 1st day
       of the month following the month of closing and continuing to be paid on the 1st
       day of every month until the amount is paid in full; if the sales price is $2,401.00-
       $2,500.00 per acre, a lump sum payment of $90,000.00 at the time of closing and
       an additional $10,000.00 to be paid at $500.00 per month beginning on the 1st day
       of the month following the month of closing and continuing to be paid on the 1st
       day of every month until the amount is paid in full; if the sales price is $2,501.00-
       $2,600.00 per acre, a lump sum payment of $100,000.00 at the time of closing; if
       the sales price is over $2,600.00 per acre, a lump sum payment of $100,000.00 at
       the time of closing.

              Michael Otto III and April Eve Otto agree not to sell the property for less
       than $2,400.00 per acre unless they mutually agree to do so and put their
       agreement in writing and have their signatures notarized. Michael Otto III and
       April Eve Otto agree that Matt Gaines will list the property until it sells or the
       parties mutually agree to something else and put their new agreement in writing
       and have their signatures notarized. IT IS SO ORDERED.

       The parties agree that neither Matt Gaines nor a subsequently appointed receiver was able
to sell the property for $2,400 or more. After those attempts failed and after the parties failed to
agree on another price, April filed this suit for partition. Upon Michael’s plea to the jurisdiction
and motion to dismiss, the trial court dismissed April’s petition for partition.
       Although April presents us with three issues on appeal, the first one is dispositive of this
appeal: Did the trial court dispose of the property in dispute when it entered the agreed decree of
divorce?
       A plea to the jurisdiction is a dilatory one, and its purpose is to defeat a cause of action
without regard to whether the claims asserted have merit. Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000). When Michael filed his plea to the jurisdiction, April bore the
burden to allege facts that affirmatively showed jurisdiction in the trial court. Tex Ass’n of
Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993). Whether a trial court has

                                                  2
subject-matter jurisdiction is a question of law that we review de novo. Tex. Natural Res.
Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002). A plea to the jurisdiction
challenges the trial court’s authority to determine the subject matter of the action. Tex. Dep’t of
Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999).            When a court decides a plea to the
jurisdiction, it considers the plaintiff’s pleadings and the evidence offered by the parties relevant
to the jurisdictional issue. Tex. Natural Res. Conservation Comm’n v. White, 46 S.W.3d 864,
868 (Tex. 2001); Bland, 34 S.W.3d at 554–55; City of McKinney v. Eldorado Park, Ltd., 206
S.W.3d 185, 191 (Tex. App.—Eastland 2006, pet. denied).
       A trial court that renders a decree of divorce retains jurisdiction to clarify and enforce
property divisions contained in that decree. TEX. FAM. CODE ANN. §§ 9.002, 9.008 (West 2006).
If a decree of divorce is ambiguous, the trial court that entered the decree has the power to clarify
it. Id. §§ 9.006, 9.008. But a trial court does not have the power to “amend, modify, alter, or
change the division of property made or approved in the decree of divorce or annulment.” Id.
§ 9.007(a). Even if a trial court incorrectly divides marital property or incorrectly characterizes
it, the decree bars relitigation of the property division. Pearson v. Fillingim, 332 S.W.3d 361,
363 (Tex. 2011).
        But if, in its divorce decree, a trial court fails to provide for a division of community
property, the husband and wife become tenants in common or joint owners of that property.
Busby v. Busby, 457 S.W.2d 551, 554 (Tex. 1970). Postdivorce partition is an appropriate
vehicle to address an undivided or overlooked asset. Bishop v. Bishop, 74 S.W.3d 877, 879
(Tex. App.—San Antonio 2002, no pet.); Mayes v. Stewart, 11 S.W.3d 440, 448 (Tex. App.—
Houston [14th Dist.] 2000, pet. denied). Res judicata does not bar such a suit for partition if the
trial court did not divide the property made the subject of partition. Id. at 449.
       Michael relies on Bishop for his argument that the trial court divided the 164.26-acre tract
in the divorce decree and that the trial court was, therefore, without jurisdiction to partition it.
Bishop involved a community residence.          In the agreed decree of divorce, the trial court
provided: husband would make all mortgage payments until a certain date; wife would make all
mortgage payments after that date; the property could be sold at any time that the parties agreed
upon and at a price upon which they agreed; wife had the exclusive right to possess the property;
repairs and maintenance were to be paid equally by the parties, including the cost of certain



                                                  3
insurance; and, upon sale, the net proceeds were to be distributed in the percentages calculated in
accordance with a set formula stated in the decree.
       The husband filed, among other things, a motion for postdivorce division of the property
or, alternatively, a motion for a clarifying order. The wife filed a plea to the jurisdiction and a
motion to dismiss. She claimed that the trial court lacked jurisdiction to alter the property
division as contained in the decree; the trial court agreed and dismissed that part of the husband’s
claim in which it addressed property issues. The court of appeals held that the trial court had
made a substantive division of the community residence and did not have the power to amend,
modify, alter, or change that division. Bishop, 74 S.W.3d at 878.
       April, on the other hand, relies in part on Ware v. Ware, 809 S.W.2d 569 (Tex. App.—
San Antonio 1991, no writ). There, the trial court entered an agreed decree of divorce. In the
divorce decree, the trial court ordered that certain real property was to be placed on the market
immediately at a mutually agreeable price. If the parties could not agree, then the price was to be
set at the amount of a previously conducted appraisal. The trial court also provided that the wife
was to have exclusive possession of the property subject to certain rights given to the husband.
The decree included provisions for the distribution of the sale proceeds. Each party shared
equally in the cost of taxes and insurance. Ware, 809 S.W.2d at 570. The husband filed a
petition whereby he sought to partition and sell the property; the trial court granted that relief.
       In Ware, the wife claimed that the action was barred by res judicata. The court of appeals
disagreed and noted that the decree did not contain terms for the resolution in the event the
property remained unsold at the stated appraised value. “Clearly, the disposition of the Primrose
property in the event of the parties’ inability to sell the property at any sale price was not
adjudicated by the divorce court.” Id. at 571.
       When we examine the agreed decree in this case, we note that, except for the right to the
proceeds of sale, none of the proverbial “bundle of sticks” that comprises ownership of property
was divided by the trial court. There are no provisions that place the responsibility for making
mortgage payments while the property remained unsold; there are no provisions by which the
trial court awarded the right to possess the property; there are no provisions whereby the
responsibility for repairs and maintenance were placed upon either party; neither party was
required to insure and repair the property; and the trial court required neither party to pay the
taxes on the property. Further, as in Ware, the decree contained no provision for relief in the

                                                  4
event that the parties could not sell the property. The trial court did provide for a division, on a
sliding scale, of the sale proceeds—minus only the outstanding mortgage due at the time of
sale—and additional sums to be paid by Michael on a monthly basis after the sale. We also note
that the decree contains sections entitled “Property to Husband” and “Property to Wife.” Under
the heading “Property to Husband,” Michael was awarded certain real property at Lake Coleman,
but the 164.26 acres appears in neither of those sections. Neither is any mortgage on the 164.26
acres listed in the division-of-debts section in the decree.
       We must not lose sight of the fact that this appeal is not an appeal on the merits from an
order of partition, nor is it an appeal from a trial court’s ruling on the contractual or other aspects
of the agreed decree of divorce. This appeal is from an order by which the trial court granted a
plea to the jurisdiction and dismissed April’s lawsuit. In the framework of this proceeding, it
was incumbent upon April to allege facts that affirmatively demonstrated that the trial court had
jurisdiction. Tex Ass’n of Bus., 852 S.W.2d at 446. It is now our task to accept those allegations
as true and to review not only those allegations but also such evidence as may have been
adduced at the hearing upon the plea. White, 46 S.W.3d at 868; Bland, 34 S.W.3d at 554–55;
City of McKinney, 206 S.W.3d at 191.
       Although a hearing was held upon the plea in abatement, it consisted of argument only,
and no evidence was offered by either side. We have examined April’s pleadings. We hold that,
under the circumstances of this case, like Ware and unlike Bishop, those pleadings affirmatively
demonstrate that the divorce court did not divide the ownership of the 164.26 acres and that
April and Michael are tenants in common. April, therefore, affirmatively demonstrated that the
trial court had jurisdiction of her claim. The merits of that claim might await final resolution, but
the trial court has the power to hear and determine it.
       Because we have held that the trial court did not divide the 164.26-acre tract of land in
the decree, we need not address the remaining claims; they await final resolution on the merits.
April’s Issue No. 1(A) is sustained.
       The judgment of the trial court is reversed, and the cause is remanded.




December 13, 2012                                      JIM R. WRIGHT
Panel consists of: Wright, C.J.,                       CHIEF JUSTICE
McCall, J., and Willson, J.
                                                  5